Citation Nr: 9918264	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of a fracture of the left femur.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for post operative residuals of a fracture of the 
left femur. 


FINDINGS OF FACT

1.  A December 1991, BVA decision determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for postoperative residuals of a fracture 
of the left femur.

2.  The evidence received since the Board's December 1991 
decision is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.

3.  The left femur disability, which preexisted service, 
chronically worsened or increased in severity during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's December 1991 decision denying the appellant's claim 
for postoperative residuals of a fracture of the left femur, 
and the claim for postoperative residuals of a fracture of 
the left femur is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The preexisting postoperative residuals of a fracture of 
the left femur were aggravated by his service.  38 U.S.C.A. 
§§ 1131, 1153, 5107(a) (West 1991); 38 C.F.R. § 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a March 1979 
decision, the RO denied a claim of entitlement to service 
connection for a left hip disorder.  A timely appeal was not 
perfected.  In December 1991, the Board denied a claim that 
new and material evidence had been submitted to reopen a 
claim for service connection for postoperative residuals of a 
fracture of the left femur.  The Board's December 1991 
decision is final.  See 38 U.S.C.A. § 7104(b).  However, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In June 1992, the veteran filed an application to reopen his 
claim for service connection for a left hip condition.  In 
April 1993, the RO determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for postoperative residuals of a fracture of the 
left femur.  The veteran has appealed.

After reviewing the record from a longitudinal perspective, 
the Board disagrees with the RO's determination, and finds 
that new and material evidence has been received to reopen 
the veteran's claim of service connection for post operative 
residuals of a fracture of the left femur.  When a claimant 
seeks to reopen a claim based upon additional evidence, VA 
must perform a three-step analysis.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  First, VA must determine 
whether the evidence is new and material under 38 C.F.R. 
§ 3.156(a).  Under 38 C.F.R. § 3.156(a), new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
Board's December 1991 decision.

In December 1991, the Board denied the veteran's claim after 
finding that the veteran had not shown that his preexisting 
left leg disability was aggravated during service.  However, 
evidence received since the Board's December 1991 decision 
includes a letter from J. Patrick Evans, M.D., dated in 
November 1992, which shows that Dr. Evans notes that during 
service the veteran had undergone surgery in late 1977 for 
attempted removal of a Schneider rod following complaints of 
left hip symptoms.  Dr. Evans stated that the procedure was 
abandoned after the top of the rod was broken off.  He 
further states that the surgical procedure which the veteran 
underwent during his service was "in no way routine," and 
that the inservice surgical procedure "produced additional 
muscle damage" and has left him with "additional 
symptoms."

In addition, the claims file contains two letters from Samuel 
W. Atkins, M.D., dated in July 1993 and January 1994, 
respectively.  A review of the July 1993 letter shows that 
Dr. Atkins states that the veteran has "intensification of 
his hip problem secondary to attempted removal of the nail."  
He also mentions that "damage was done to the muscles in 
trying to remove the nail."  The January 1994 letter shows 
that Dr. Atkins states that the veteran had calcification 
within the substance of the gluteal fibers well above the 
femoral trochanter as well as a bone fragment adjacent to the 
nail.  As the aforementioned letters from Dr. Evans and Dr. 
Atkins were not of record at the time of the Board's December 
1991 decision, and as this evidence contains competent 
opinions concerning whether the veteran's preexisting 
postoperative residuals of a fracture of the left femur were 
aggravated during service, this evidence is not cumulative, 
and is "new" within the meaning of Elkins, supra.  The 
Board further finds that as there was no competent evidence 
showing that the veteran's postoperative residuals of a 
fracture of the left femur were aggravated by his service at 
the time of the Board's December 1991 decision, this evidence 
is probative of the issue at hand, and is material.  
Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for aggravation of 
postoperative residuals of a fracture of the left femur is 
therefore reopened, and the Board proceeds with its review of 
the evidence on a de novo basis.

As a final matter, the Board notes that Dr. Atkin's July 1993 
and January 1994 letters were first received by VA in 
September 1998.  Applicable regulations provide that any 
pertinent evidence submitted by the veteran or the veteran's 
representative which is timely submitted to the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case (SSOC), unless this 
procedural right is waived by the appellant.  See 38 C.F.R. § 
20.1304(c) (1998).  In this case, there is no record that the 
RO issued a SSOC with regard to this evidence, and there is 
no indication that the veteran waived his procedural right to 
have this additional evidence considered by the RO.  However, 
in light of the Board's favorable determination in this case, 
the Board has determined that a de novo review of this claim 
may be conducted on the merits at this time, and that the 
veteran has not been prejudiced by the Board's decision of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1994).


II.  Service Connection

The veteran essentially asserts that his postoperative 
residuals of a fracture of the left femur were aggravated by 
surgery in 1978 in which physicians attempted and failed to 
remove a Schneider rod from his left leg.  

The Board initially notes that, following an August 1996 BVA 
remand, the Board requested an opinion from an Independent 
Medical Expert (IME).  In May 1997 the veteran's claims file 
was sent to the IME and records indicate that the file was 
received in the IME's office.  However, an opinion was not 
obtained because the veteran's claims file was lost and the 
IME asserts that he never received the case and that it was 
nowhere in his office.  A Field Examination was conducted by 
the VA in July 1998 in an effort to locate the veteran's 
claim file but was unsuccessful.
In September 1998, the Board remanded the case to the RO to 
rebuild the claims file.  

Currently, the claims file does not contain any X-rays, and a 
review of the Board's December 1991 decision indicates that 
VA outpatient and examination reports, dated between 1986 and 
1991, are now missing from the claims file.  In view of the 
missing evidence, the Board has determined that a remand for 
an opinion by an IME is not warranted.

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (1998).  A veteran who served during a period of war 
or during peacetime service after December 31, 1946, is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service will 
rebut this presumption.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  See 38 C.F.R. § 3.306(b).  
In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this worsening constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether 
postoperative residuals of a fracture of the left femur were 
noted at the time of entry into service.  See 38 C.F.R. 
§ 3.304(b) (1998).  In this case, service medical records 
show that in his report of medical history, the veteran 
stated that he had a history of broken bones which was 
otherwise unspecified.  The veteran's entrance examination 
report is not available.  Accordingly, the Board finds that 
postoperative residuals of a fracture of the left femur were 
not "noted", as defined by 38 U.S.C.A. § 3.304(b), at entry 
on his period of service, and that the presumption of sound 
condition, therefore, attaches.

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  In this case, the veteran has conceded that his 
left femur was fractured prior to entry into service, and 
that he was treated with the placement of a Schneider rod.  
In addition, the service medical records include at least 
four reports noting a pre-service history of a fractured left 
femur.  In Dr. Evan's letter, dated in November 1992, he 
states that he treated the veteran with the placement of a 
Schneider rod after he fractured his left femur in 1974 
(prior to his service).  Accordingly, the Board finds that 
the claims file contains clear and unmistakable evidence that 
rebuts the presumption of soundness, see Doran v. Brown, 6 
Vet. App. 283, 286 (1994); Gahman v. West, No. 96-1303 (U.S. 
Vet. App. June 4, 1999), especially when combined with the 
easily observable nature (via X-rays) of the Schneider rod in 
the veteran's left leg.  The Board therefore finds that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the veteran suffered from 
postoperative residuals of a fracture of the left femur prior 
to his entry into service.

The presumption of soundness having been rebutted, the next 
question is whether there was any measured worsening of the 
veteran's postoperative residuals of a fracture of the left 
femur during service.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

The claims file includes a service medical report, dated in 
June 1978, which notes that the veteran complained of left 
hip pain, and that he reported that an effort to remove a 
nail from his left femur had failed, and that "it broke."  
The report further notes that the nail tip was broken off, 
and that there was no atrophy or shortening.  The physician 
indicated that another attempt to remove the nail should not 
be attempted, and that the veteran should be left on a P3 
profile.  An accompanying X-ray report notes that the veteran 
had a Schneider rod in his left femur, and that there was an 
attempted removal in December 1977.  A March 1978 profile 
indicates that the veteran was on a P3 profile for permanent 
restricted duty, in part for a "permanent Schneider rod, 
left femur."  

The only post-service evidence in this case consists of 
letters from two private physicians.  A letter from J. 
Patrick Evans, M.D., dated in November 1992, shows that Dr. 
Evans states that the surgical procedure which the veteran 
underwent during his service was "in no way routine," and 
that the inservice surgical procedure "produced additional 
muscle damage" and has left him with "additional 
symptoms."  A letter from Samuel W. Atkins, M.D., dated in 
July 1993, shows that Dr. Atkins states that the veteran has 
"intensification of his hip problem secondary to attempted 
removal of the nail."  He also mentions that "damage was 
done to the muscles in trying to remove the nail."  A letter 
from Dr. Atkins, dated in January 1993, notes that the 
veteran currently has left hip pathology that includes a bone 
fragment adjacent to the nail. 

Based on its review of the evidence, the Board finds that the 
veteran's claim of aggravated postoperative residuals of a 
fracture of the left femur is consistent with the evidence.  
The veteran clearly underwent an attempt to remove the 
Schneider rod from his left femur after complaints of left 
hip pain, and that attempt was abandoned after the tip of the 
nail broke.  The veteran was subsequently placed on profile, 
and two private physicians have essentially stated that the 
veteran's postoperative residuals of a fracture of the left 
femur were aggravated by his inservice surgical attempt to 
remove the Schneider rod from his left femur.  Therefore, 
resolving all doubt in favor of the veteran, service 
connection is established for postoperative residuals of a 
fracture of the left femur on the basis of aggravation.  See 
38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. § 3.306(b).  
Accordingly, the claim for service connection for 
postoperative residuals of a fracture of the left femur is 
granted.


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, service connection for postoperative 
residuals of a fracture of the left femur is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

